Withdrawn Rejections
The rejection of claims 59-63, 65 and 70 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10, 24 and 25 of U.S. Patent No. 9999672 is withdrawn because a Terminal Disclaimer was filed 5/11/2021 in Instant Application directed to U.S. Patent No. 9999672 (Approved 5/11/2021).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gangakhedkar (US20100048651) fails to teach the claimed subject matter of claims 59-63, 65 and 70 in Claim Set filed 5/11/2021. One of ordinary skill in art before the effective filing date of the claimed invention would not has been motivated to modify a dosage form as taught by Gangakhedkar in view of the teachings of Zima, Goldman (US 20130295169) and Joshi (US20050148664) to make prima facie obvious a pharmaceutical dosage form comprising from about 1 – 600 mg of (N,N-diethylcarbamoyl) methyl methyl (2E)but-2-ene-l,4-dioate, one or more compounds of Formulae (I), (II), (III), (IV), (V), (VI), (XIII) and (XV) and N,N-diethyl-2-hydroxyacetamide in a combined total amount of 0.001% to 3% by weight based on total . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619



/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626